Case 1:20-cr-00230-JFK Document 12 Filed 04/30/20 Page 1 of 1
Case 1:20-cr-00230-JFK Document11 Filed 04/29/20 Page 1 of 1

a BRILL | LEGAL i GROUP ec. Yel: (088) 5-944 | weewbrlitlegaticom

 

April 29, 2020

Via ECF

Hon. John F. Keenan

United States District Judge
United States Courthouse
500 Pearl Street

New York, New York 10007

 

Re: United States v. Brandon Lopez
20 Cr. 230

Dear Judge Keenan:

I represent Brandon Lopez. I write to the Court for two reasons: 1) to consent to the
exclusion of time while this matter has been adjourned during the COVID-19 pandemic, and 2)
to request a brief enlargement of Mr. Lopez’s bail conditions, as outlined below.

Initially, Mr. Lopez and J have discussed the matter and he agrees to the exclusion of
time from April 15, 2020 to the current adjourned conference date of June 23, 2020.

In addition, Mr. Lopez is moving into a new residence that has been approved by Pre-
Trial Services. I apologized for the short notice, but we are requesting that he be allowed to
travel from his current residence to a storage facility at 1425 Bruckner Boulevard in the Bronx
with his belongings on April 30, 2020, and from the storage facility to his new residence at
2885 Briggs Avenue in the Bronx on May 1, 2020. Mr. Lopez will inform Pre-Trial Services
Officer Joshua Rothman of his whereabouts at all times during the move.

Ihave spoken to AUSA Jacob Warren and he does not object.

Thank you for your consideration.

 

The Government having no objection, Defendant's request is GRANTED. Mr.
Lopez is to keep Pretrial Services informed of his whereabouts at all
times during the move.

SO ORDERED. tk

Dated: New York, New York John F.’E
; ohn eenan
April 30, 2020 United States District Judge

 
